EXHIBIT 10.2



PHARMACYCLICS, INC.
995 East Arques Avenue
Sunnyvale, CA 94085-4593

April 13, 2006

Dear David:

On behalf of the Company's Board of Directors, I am pleased to make you an offer
to join the Company as its Vice President Preclinical Sciences. The purpose of
this letter is to set forth the terms of your proposed employment with the
Company, including your compensation level and benefit entitlements. This offer
is contingent upon completion of a background check, with results satisfactory
to the Company.

1. Employment and Duties.

A. The Company will employ you as Vice President Preclinical Sciences,
commencing not later than May 22, 2006, and you will accordingly make yourself
available on a full-time bases to assume that position on or before such date.
In that position, you will report directly to the President.

B. You will perform the duties inherent in your position in good faith and to
the best of your ability and will render all services which may be reasonably
required of you in such position. While you are employed with the company, you
will devote your full time and effort to the business and affairs of the
Company. Your principal place of operations will be at the Company's corporate
offices, which are presently located in Sunnyvale, California.

2. Compensation.

A. Your initial base salary will be at the rate of $210,000 per year. Your base
salary will be subject to adjustment by the Company's Board of Directors on an
annual basis.

B. Your base salary will be paid at periodic intervals in accordance with the
Company's payroll practices for salaried employees.

C. The Company will deduct and withhold, from the base salary payable to you
hereunder, any and all applicable Federal, state and local income and employment
withholding taxes and any other amounts required to be deducted or withheld by
the Company under applicable statute or regulation.

Page 2

3. Employee Stock Options. As soon as possible after you join the

Company as Vice President Preclinical Sciences, the Company will recommend to
its Board of Directors that you be granted a stock option to purchase 65,000
shares of Pharmacyclics Common Stock. The option, if approved, will have an
exercise price equal to 100% of the fair market value of the Pharmacyclics
Common Stock on the grant date and will have a maximum term of 10 years, subject
to earlier termination upon your cessation of employment with the Company. The
option will become exercisable as follows: the option will become exercisable
for 16,250 shares upon completion of one year of service after your date of
hire, the option will become exercisable for the remaining 48,750 shares in a
series of 36 equal successive monthly installments upon completion of each month
of service thereafter. All vesting under your option will cease upon your
termination of employment. The remaining terms and conditions of your option
will be in accordance with the standard provisions utilized for stock option
grants under the Company's 2004 Equity Incentive Award Plan.

4. Expense Reimbursement. You will be entitled to reimbursement from the Company
for all customary, ordinary and necessary business expenses incurred by you in
the performance of your duties hereunder, provided you furnish the Company with
vouchers, receipts and other details of such expenses within thirty (30) days
after they are incurred, in compliance with the Company's travel and expense
reimbursement policies.

5. Fringe Benefits. You will be eligible to participate in any group life
insurance plan, group medical and/or dental insurance plan, accidental death and
dismemberment plan, short-term disability program and other employee benefit
plans, including the Section 401(k) plan and the Employee Stock Purchase Plan,
which are made available to executive officers of the Company and for which you
otherwise qualify.

6. Vacation. You will accrue paid vacation benefits in accordance with the
Company policy in effect for executive officers.

7. Restrictive Covenants. During the period of service as Vice President
Preclinical Sciences:

you will devote your full working time and effort to the performance of your
duties as Vice President Preclinical Sciences; and

except as approved by the President & CEO you will not directly or indirectly,
whether for your own account or as an employee, consultant or advisor, provide
services to any business enterprise other than the Company.

Page 3

However, you will have the right to perform such incidental services as are
necessary in connection with (a) your private passive investments, (b) your
charitable or community activities, and (c) your participation in trade or
professional organizations, but only to the extent such incidental services do
not interfere with the performance of your services as Vice President
Preclinical Sciences.

8. Proprietary Information. Upon the commencement of your services as Vice
President Preclinical Sciences, you will sign and deliver to the Company the
standard-form Proprietary Information and Inventions Agreement required of all
key employees of the Company.

9. Termination of Employment.

A. Your employment as Vice President Preclinical Sciences pursuant to this
agreement will be entirely at will.

B. The Company may terminate your employment under this agreement at any time
for any reason, with or without cause (as defined below), by providing you with
at least thirty (30) days prior written notice. However, such notice requirement
will not apply to the termination of your employment for cause pursuant to
subparagraph D below.

C. You may terminate your employment under this agreement at any time for any
reason upon thirty (30) days prior written notice to the Company.

D. The Company may at any time, upon written notice, terminate your employment
hereunder for cause. Such termination will be effective immediately upon such
notice.

For purposes of this agreement, your employment with the Company will be deemed
to have been involuntarily terminated for cause if your services are terminated
by the Company for one or more of the following reasons:

 i.   acts of fraud or embezzlement or other intentional misconduct, or
 ii.  failure to correct any material deficiency in the performance of your
      services as Vice President Preclinical Sciences within thirty (30) days
      after written notification of such deficiency from the Board, or
 iii. misappropriation or unauthorized disclosure or use of the Company's
      proprietary information.
      

Page 4

10. Partially Integrated Agreement. If you accept this offer, this letter and
the Proprietary Information and Inventions Agreement shall constitute the
complete agreement between you and Company with respect to the terms and
conditions of your employment. Any prior or contemporaneous representations
(whether oral or written) not contained in this letter or the Proprietary
Information and Inventions Agreement or contrary to those contained in this
letter or the Proprietary Information and Inventions Agreement, are expressly
cancelled and superceded by this offer. Except as otherwise specified herein,
the terms and conditions of your employment may not be changed, except in
another letter or written agreement, signed by you and the CEO of the Company.



Please indicate your acceptance of the foregoing provisions of this employment
agreement by signing the enclosed copy of this agreement and returning it to the
Company, preferably no later than May 12, 2006, beyond which we cannot assure
you that the position will remain available.



 

Very truly yours,

PHARMACYCLICS, INC.

By /s/ Colleen DeGeorge
Title: Associate Director, Human Resources

ACCEPTED BY AND AGREED TO

Signature: /s/ David J. Loury

Dated: May 10, 2006